Case 9:18-cv-80176-BB Document 573-15 Carter
                                       Entered on FLSD Docket 06/10/2020 Page 1 of 1
                                               Conrad
                                    December 10, 2019                          13

      ·1· ·Miami.· They -- the VA Hospital in Miami had a spinal
      ·2· ·cord injury unit.· The one up here my understanding does
      ·3· ·not so that's for treatment purposes Miami was more -- a
      ·4· ·more practical place for him to receive treatment.
      ·5· · · · Q.· ·Did you ever visit him while -- David while he
      ·6· ·was in the hospital?
      ·7· · · · A.· ·Multiple times.
      ·8· · · · Q.· ·Could you describe what the hospital looked
      ·9· ·like?
      10· · · · A.· ·So the one in West Palm is a little bit newer.
      11· ·He was in a quarantined area at the one in West Palm
      12· ·because that's when he was first diagnosed with MRSA.
      13· ·So to enter there you would have to gown up and it was a
      14· ·contagious area.· The VA Hospital in Miami is much
      15· ·larger, much older building.· More -- I saw evidence of
      16· ·vast number of patients, more than in West Palm.
      17· ·Various veterans that were there, ages -- wide range of
      18· ·ages and disabilities.
      19· · · · Q.· ·Do you know who Ira Kleiman is?
      20· · · · A.· ·I understand David's step brother.
      21· · · · Q.· ·Did you ever see Ira visit Dave at the
      22· ·hospital?
      23· · · · A.· ·No, sir.
      24· · · · Q.· ·Did Dave ever say that Ira visited him while
      25· ·he was in hospital?


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                              YVer1f
